Name: 96/279/EC: Commission Decision of 26 February 1996 amending Council Decision 79/542/EEC and Commission Decisions 92/260/EEC, 93/195/EEC, 93/196/EEC and 93/197/EEC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  health;  tariff policy;  cooperation policy;  means of agricultural production
 Date Published: 1996-04-30

 Avis juridique important|31996D027996/279/EC: Commission Decision of 26 February 1996 amending Council Decision 79/542/EEC and Commission Decisions 92/260/EEC, 93/195/EEC, 93/196/EEC and 93/197/EEC (Text with EEA relevance) Official Journal L 107 , 30/04/1996 P. 0001 - 0003COMMISSION DECISION of 26 February 1996 amending Council Decision 79/542/EEC and Commission Decisions 92/260/EEC, 93/195/EEC, 93/196/EEC and 93/197/EEC (Text with EEA relevance) (96/279/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and imports from third countries of equidae (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Articles 12, 13, 14, 15, 16, 18 and Article 19 (i) and (ii) thereof;Whereas by Council Decision 79/542/EEC (2), as last amended by Commission Decision 96/132/EC (3), a list of third countries from which Member States authorize among others imports of equidae has been established;Whereas Commission Decision 92/160/EEC (4), as last amended by Decision 95/536/EC (5), established the regionalization of certain third countries for imports of equidae;Whereas the health conditions and veterinary certification for the temporary admission of registered horses, for the imports of equidae for slaughter and for imports of registered equidae and equidae for breeding and production are laid down respectively in Commission Decisions 92/260/EEC (6), as last amended by Decision 96/81/EC (7), 93/196/EEC (8) and Commission 93/197/EEC (9), both as last amended by Decision 96/82/EC (10), and for the re-entry of registered horses after temporary export in Decision 93/195/EEC (11), as last amended by Commission Decision 95/323/EC (12);Whereas changes in the sanitary situation of third countries have been taken into account by amending the aforementioned Decisions; whereas, however, sometimes it occurred that these amendments were incomplete and omissions were made, and that it is necessary to correct this situation and to amend these Decisions accordingly;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Article 1 (3) (c) of Decision 79/542/EEC is deleted.Article 2 Decision 92/260/EEC is amended as follows:1. in Annex I the list of countries in Group B is replaced by:'Australia, Bulgaria, Belarus, Bosnia-Herzegovina, Cyprus, Czech Republic, Estonia, Croatia, Hungary, Lithuania, Latvia, Former Yugoslav Republic of Macedonia, New Zealand, Poland, Romania, Russia (1), Slovenia, Slovak Republic, Ukraine`;2. in Annex I the list of countries in Group D is replaced by:'Argentina, Barbados, Bermuda, Bolivia, Brazil (1), Chile, Cuba, Jamaica, Mexico, Paraguay, Uruguay`;3. in Annex II the title of the certificate B is replaced by:'HEALTH CERTIFICATEfor the temporary admission of registered horses into Community territory from Australia, Bulgaria, Belarus, Bosnia-Herzegovina, Cyprus, Czech Republic, Estonia, Croatia, Hungary, Lithuania, Latvia, Former Yugoslav Republic of Macedonia, New Zealand, Poland, Romania, Russia (1), Slovenia, Slovak Republic, and Ukraine for a period of less than 90 days`;4. in Annex II the third indent of paragraph (d) of Chapter III of certificates A, B, C, D and E is replaced by:'- Australia, Bulgaria, Belarus, Canada, Switzerland, Cyprus, Czech Republic, Estonia, Greenland, Hong Kong, Croatia, Hungary, Iceland, Japan, Lithuania, Latvia, Former Yugoslav Republic of Macedonia, Macau, Malaysia (peninsula), Norway, New Zealand, Poland, Romania, Russia (1), Singapore, Slovenia, Slovak Republic, Ukraine, United States of America`.Article 3 Decision 93/195/EEC is amended as follows:1. in Annex I the list of countries in Group A is replaced by:'Switzerland, Greenland, Iceland,`;2. in Annex I the list of countries in Group B is replaced by:'Australia, Bulgaria, Belarus, Bosnia-Herzegovina, Cyprus, Czech Republic, Estonia, Croatia, Hungary, Lithuania, Latvia, Former Yugoslav Republic of Macedonia, New Zealand, Poland, Romania, Russia (1), Slovenia, Slovak Republic, Ukraine`;3. In Annex II the list of countries in Group A in the title of the health certificate is replaced by:'Switzerland, Greenland, Iceland`;4. In Annex II the list of countries in Group B in the title of the health certificate is replaced by:'Australia, Bulgaria, Belarus, Bosnia-Herzegovina, Cyprus, Czech Republic, Estonia, Croatia, Hungary, Lithuania, Latvia, Former Yugoslav Republic of Macedonia, New Zealand, Poland, Romania, Russia (1), Slovenia, Slovak Republic, Ukraine`.Article 4 Decision 93/196/EEC is amended as follows:1. in Annex I the list of countries in footnote 5 is replaced by:'Australia, Canada, Switzerland, Greenland, Iceland, New Zealand and United States of America`;2. in Annex II footnote 3 the list of countries in Group A is replaced by:'Switzerland, Greenland, Iceland,`;3. in Annex II footnote 3 the list of countries in Group B is replaced by:'Australia, Bulgaria, Belarus, Bosnia-Herzegovina, Cyprus, Czech Republic, Estonia, Croatia, Hungary, Lithuania, Latvia, Former Yugoslav Republic of Macedonia, New Zealand, Poland, Romania, Russia (1), Slovenia, Slovak Republic, Ukraine`.Article 5 Decision 93/197/EEC is amended as follows:1. in Annex I the list of countries in Group A is replaced by:'Switzerland, Greenland, Iceland`;2. in Annex I the list of countries in Group B is replaced by:'Australia, Bulgaria, Belarus, Bosnia-Herzegovina, Cyprus, Czech Republic, Estonia, Croatia, Hungary, Lithuania, Latvia, Former Yugoslav Republic of Macedonia, New Zealand, Poland, Romania, Russia (1), Slovenia, Slovak Republic, Ukraine`;3. in Annex II the title of the certificate A is replaced by:'HEALTH CERTIFICATEfor imports into Community territory of registered equidae and equidae for breeding and production from Switzerland, Greenland and Iceland`;4. in Annex II the title of the certificate B is replaced by:'HEALTH CERTIFICATEfor imports into Community territory of registered equidae and equidae for breeding and production from Australia, Bulgaria, Belarus, Bosnia-Herzegovina, Cyprus, Czech Republic, Estonia, Croatia, Hungary, Lithuania, Latvia, Former Yugoslav Republic of Macedonia, New Zealand, Poland, Romania, Russia (1), Slovenia, Slovak Republic, Ukraine`.Article 6 This Decision is addressed to the Member States.Done at Brussels, 26 February 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 42.(2) OJ No L 146, 14. 6. 1979, p. 15.(3) OJ No L 30, 8. 2. 1996, p. 52.(4) OJ No L 71, 18. 3. 1992, p. 27.(5) OJ No L 304, 16.12. 1995, p. 49.(6) OJ No L 130, 15. 5. 1992, p. 67.(7) OJ No L 19, 25. 1. 1996, p. 52.(8) OJ No L 86, 6. 4. 1993 p. 7.(9) OJ No L 86, 6. 4. 1993, p. 16.(10) OJ No L 19, 25. 1. 1996, p. 56.(11) OJ No L 86, 6. 4. 1993, p. 1.(12) OJ No L 190, 11. 8. 1995, p. 11.